Citation Nr: 0843634	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-35 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service February 1943 to February 1946.  He 
died in October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran died in October 2004.  The death certificate 
lists the causes of death as pulmonary edema due to 
metastatic cancer due to pancreatic cancer.

2.  At the time of his death, the veteran had several 
service-connected disabilities:  residuals of a gun shot 
wound (GSW) to the right knee, rated as 50 percent disabling; 
residuals of a GSW to the left leg with amputation, rated as 
40 percent disabling; residuals of a GSW to the right arm 
with scars and loss of tissue muscle, rated as 40 percent 
disabling; residuals of a GSW to the right shoulder with scar 
and muscle damage, rated as 30 percent disabling; residuals 
of a GSW to the left hand with amputation of several fingers, 
rated as 20 percent disabling; and residuals of a GSW to the 
left thigh with scars, rated as 10 percent disabling.  

3.  There is no competent evidence of record that his 
service-connected GSW residuals were a principal or 
contributory cause of his death.  

4.  There is no evidence of pulmonary edema, metastatic 
cancer, and pancreatic cancer (i.e., the causes of the 
veteran's death) during his military service or for many 
years thereafter, and there is no link between the causes of 
his death and his military service.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, an injury or disease incurred 
in or aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1(k), 3.102
3.159, 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in December 
2004 and March 2005, the RO advised the appellant of the 
evidence needed to substantiate her claim and explained what 
evidence VA was obligated to obtain or to assist her in 
obtaining and what information or evidence she was 
responsible to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   Thus, the Board finds that 
the RO has provided sufficient notice required by the VCAA as 
to the three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  In any event, here, the RO provided the appellant 
with notice of this 4th element.  

In addition, with regard to his Dependency and Indemnity 
Compensation (DIC) claims, the VCAA notice letters are 
essentially compliant with the recent United States Court of 
Appeals for Veterans Claims (Court) decision in Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007), in that both 
letters when taken together explained what evidence was 
required to substantiate a cause of death claim based on a 
condition not yet service connected, as well as an already 
service-connected condition.  

The RO did not, however, provide additional VCAA notice that 
an effective date for the award of benefits will be assigned 
if DIC benefits are awarded, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Regardless, since DIC 
benefits are being denied, no effective date will be assigned 
on this basis, so not providing additional notice concerning 
this downstream element of the claim is moot and, therefore, 
at most harmless error.  See, too, Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  Thus, a further prejudicial error 
analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) is not required in this case based on any 
perceived error in content.  Further, neither the veteran nor 
his representative has ever alleged that the duty to notify 
was not met in this case.    

However, with regard to the timing of VCAA notice, in 
Pelegrini II, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, certain VCAA notice was provided after the initial 
unfavorable February 2005 AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
In fact, as a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).
  
Here, VA cured the timing notice defect by issuing a March 
2005 notice letter and then readjudicating the case by way of 
the October 2005 SOC.  Therefore, because VA cured the timing 
error and because the claimant did not challenge the 
sufficiency of the notice, the Board has not erred in finding 
that VA complied with its duty to notify.  In essence, the 
timing defect in the notice has been rectified.  

All this considered, the appellant was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
her claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the appellant was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
her claims, so found the error was harmless).

As for the duty to assist, the RO has obtained the veteran's 
service treatment records (STRs) and VA treatment records.  
The appellant has submitted personal statements and a death 
certificate.  

In addition, as to the duty to assist, the Board finds that 
the evidence here does not require that a VA medical opinion 
be obtained with respect to appellant's cause of death claim 
for benefits.  In this vein, the Board acknowledges the 
recent Federal Circuit cases of DeLaRosa v. Peake, 515 F.3d 
1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345 
(Fed. Cir. 2008), which held that 38 U.S.C.A. § 5103A(a) does 
not require the VA to assist a claimant in obtaining a 
medical opinion or examination in a DIC claim when no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Here, the service treatment 
records (STRs) are silent for any reference to the pulmonary 
edema or cancer which caused the veteran's death, and there 
is no evidence in the claims folder of these disorders until 
decades after service.  In addition, the appellant has never 
stated how these disorders would be related to the veteran's 
military service, and no competent medical evidence of record 
demonstrates any such connection.  In short, the record 
contains no competent evidence whatsoever that the disorders 
which caused the veteran's death were related to service.  
Nor is there any competent evidence that any of his already 
service-connected disabilities were a principal or 
contributory cause of death.  Consequently, there is no 
reasonable possibility of substantiating this claim on any 
basis, and a medical opinion is not warranted.  Therefore, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Governing Laws and Regulations with Analysis - Cause of Death

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran, with service connection 
determined according to the standards applicable to 
disability compensation. 38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.5(a) (2008); see generally 38 
U.S.C.A. Chapter 11.  

Generally, a veteran's death is service connected if it 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.

VA considers the veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b). A 
contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  The debilitating effects of a service-connected 
disability must have made him materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  In such case, 
the physician must relate the current condition to the period 
of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, as discussed above, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

As to presumptive service connection, some chronic diseases, 
such as malignant tumors, are presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

In this case, the veteran died on October [redacted], 2004.  He was 
81 years old.  The death certificate lists the principal 
causes of death as pulmonary edema due to metastatic cancer 
due to pancreatic cancer.  No contributory causes of death 
were listed.  

At the time of his death, the veteran had the following 
service-connected disabilities: residuals of a GSW to the 
right knee, rated as 50 percent disabling; residuals of a GSW 
to the left leg with amputation, rated as 40 percent 
disabling; residuals of a GSW to the right arm with scars and 
loss of tissue muscle, rated as 40 percent disabling; 
residuals of a GSW to the right shoulder with scar and muscle 
damage, rated as 30 percent disabling; residuals of a GSW to 
the left hand with amputation of several fingers, rated as 20 
percent disabling; and residuals of a GSW to the left thigh 
with scars, rated as 10 percent disabling.  The combined 
service-connected disability rating was 100 percent.  See 38 
C.F.R. § 4.25 (combined ratings table).  

The appellant asserts that the veteran's service-connected 
GSW residual disorders  were a contributory cause of his 
death.  She has never asserted that the primary causes of 
death listed on his death certificate (pulmonary edema and 
cancerous tumors), are in any way related to his military 
service.  See March 2005 notice of disagreement (NOD); 
October 2005 substantive appeal (VA Form 9); and December 
2008 Appellant's Brief.  

With regard to the veteran's already service-connected GSW 
residuals, there is no competent evidence of record that 
these disorders were a principal or a contributory cause of 
his death.  38 C.F.R. § 3.312(a).  That is, the Board finds 
no competent evidence of a nexus between the causes of his 
death listed on death certificate and any of his service-
connected disabilities.  38 C.F.R. §§ 3.1(k), 3.303; Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); Van Slack, 5 Vet. App. at 502 (1993).  The death 
certificate does not mention his service-connected GSW 
residuals as either principal or contributory causes of his 
death.  In fact, the box for contributory causes of death was 
left blank.  The physician who signed the death certificate 
was also the physician who treated the veteran in the final 
few weeks of his life at the VA Medical Center (VAMC) in 
Murfreesboro, Tennessee, so he had first-hand knowledge of 
the veteran's condition.  See December 2004 appellant 
statement.  There is also no other medical evidence in the 
claims file suggesting his already service-connected GSW 
residuals contributed to the causes of his death, despite the 
appellant's lay contentions to the contrary.  

In making this determination, the Board has thoroughly 
reviewed the VA medical records dated from 2000 to 2004, 
right up to the day of the veteran's death.  These records 
show that in October 2003, even with his GSW residuals, the 
veteran rarely used a cane to ambulate.  He had a prosthesis 
on his left leg.  Notably, prior to the onset of his 
pancreatic cancer, he consistently refused colonoscopies or 
cancer screening in October 2003, April 2004, and May 2004.  
In April 2004, he began to report epigastric and abdominal 
pain.  In September 2004 he reported that his condition had 
worsened.  A VA inpatient physical dated early in October of 
2004 diagnosed him with pancreatic cancer based on a computed 
tomography (CT) scan.  He was hospitalized for several weeks 
before being allowed to return home prior to his death.  
While hospitalized, VA treatment records reveal a variety of 
nonservice-connected symptoms including anorexia, significant 
weight loss, metastasis of the cancer to his liver, 
respiratory problems, nausea, vomiting, abdominal pain, 
chills, fever, and chronic weakness.  He did receive some 
treatment for edema of the extremities related to his GSWs, 
but there is no evidence this was a contributory factor in 
his death.  That is, there is no competent evidence in the VA 
treatment records of any debilitating effects from his 
service-connected GSW disabilities affecting a vital organ, 
thereby making him materially less capable of resisting the 
fatal disease or having a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(2), (3).  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

That is to say, no competent evidence shows that his service-
connected GSW disorders contributed substantially or 
materially, combined, aided, or lent assistance to the cause 
of his death.  38 C.F.R. § 3.312(c).  No medical profession 
has indicated as such, and his medical records preceding 
death do not make any such implication.  The Board emphasizes 
that it is not sufficient to show these disorders casually 
shared in producing death, but rather it must be shown there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).

Finally, with regard to the actual nonservice-connected 
causes of death listed on his death certificate - 
specifically, pulmonary edema due to metastatic cancer due to 
pancreatic cancer, there is no competent evidence of a 
relationship between these disorders and the veteran's period 
of military service from February 1943 to February 1946.  38 
C.F.R. §§ 3.1(k), 3.303; Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); Van Slack, 5 Vet. 
App. at 502 (1993).  
             
His STRs are negative for any complaint, treatment, or 
diagnosis of these disorders.  Post-service, since there is 
no objective indication of a malignant tumor within one year 
after service, the veteran is not entitled to application of 
the presumptive provisions either.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In fact, the medical 
evidence shows the veteran was not diagnosed with any of 
these disorders until decades after his discharge from 
service.  The first evidence of pancreatic cancer is from 
2004.  The earliest evidence of any cancer is melanoma skin 
cancer in 1978, still decades after service.  In fact, the 
death certificate dated the onset of his pancreatic and 
metastatic cancers to only six months prior to death, and his 
pulmonary edema to only 24 hours prior to death.  The Federal 
Circuit Court has determined that such a lapse of time is a 
factor for consideration in deciding a service-connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  Therefore, service connection for these disorders may 
not be established based on chronicity in service or 
continuity of symptomatology after service.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
In any event, the appellant-widow never specifically 
contended, and evidence does not otherwise establish, that 
the causes of death listed on the death certificate began 
during the veteran's time in service many years ago.

The Board emphasizes that, although the appellant is 
competent to report her observations on the veteran's medical 
symptoms and discomfort before his death, she is not 
competent to render an etiological opinion as to the medical 
cause(s) of his death, absent evidence showing that she has 
medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for the cause of the veteran's death, so 
there is no reasonable doubt to resolve in the appellant's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


